Case 2:17-cv-06960-R-RAO Document 143 Filed 07/12/19 Page 1 of 2 Page ID #:1797



  1   Michael H. Rosenstein (SBN 169091)
      mrosenstein@rose-lawoffice.com
  2   LAW OFFICES OF MICHAEL H. ROSENSTEIN, LC
      1800 Century Park East, Suite 600
  3   Los Angeles, CA 90067
      Telephone: (310) 286-0275
  4
      Christine Haw (SBN 289351)
  5   chaw@slpattorney.com
      Caitlin J. Scott (SBN 310619)
  6   cscott@slpattorney.com
      STRATEGIC LEGAL PRACTICES
  7   A PROFESSIONAL CORPORATION
      1840 Century Park East, Suite 430
  8   Los Angeles, CA 90067
      Telephone: (310) 929-4900
  9
      Attorneys for Plaintiffs DON AND MEAGAN BURROWS
 10
      Molly Moriarty Lane (SBN 149206)
 11   molly.lane@morganlewis.com
      Raymond Collins (SBN 199071)
 12   Raymond.collins@morganlewis.com
      MORGAN, LEWIS, & BOCKIUS LLP
 13   One Market, Spear Street Tower
      San Francisco, CA 94105-1126
 14   Telephone: (415) 442-1000
 15   Attorneys for Defendant BMW OF NORTH AMERICA, LLC
 16
                   UNITED STATES DISTRICT COURT FOR THE
 17
 18       CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 19
                                          CASE NO.: 2:17-cv-06960-R (RAOx)
 20    DON BURROWS AND MEAGAN
 21    BURROWS,                           [Assigned to the Honorable Manuel L. Real]
 22
                        Plaintiff,
 23                                       ORDER RE: JOINT
            vs.                           STIPULATION TO CONTINUE
 24                                       TRIAL
      BMW OF NORTH AMERICA,
 25   LLC,
 26                     Defendant.
                                          Trial: July 23, 2019
 27
 28

                                                                   1
                    ORDER RE: JOINT STIPULATION TO CONTINUE TRIAL
Case 2:17-cv-06960-R-RAO Document 143 Filed 07/12/19 Page 2 of 2 Page ID #:1798



  1   The Court, having considered the Joint Stipulation to Continue Trial and the

  2   supporting Declarations of Plaintiff’s counsel Caitlin J. Scott and good cause

  3   appearing, ORDERS AS FOLLOWS:

  4         Pursuant to the agreement of the parties, trial in this matter is hereby

  5   continued to September 24, 2019 at 9:00 A.M.

  6   IT IS SO ORDERED.

  7
  8   DATE: July 12, 2019

  9
 10                                       ___________________________________

 11                                       Hon. R. Gary Klausner

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                    2
                    ORDER RE: JOINT STIPULATION TO CONTINUE TRIAL
